Court of Appeals
                         Sixth Appellate District of Texas

                                    JUDGMENT


Anna Hulett, Appellant                                 Appeal from the 62nd District Court of
                                                       Lamar County, Texas (Tr. Ct. No. 81050).
No. 06-14-00033-CV         v.                          Memorandum Opinion delivered by Justice
                                                       Moseley, Chief Justice Morriss and Justice
Kenneth Wayne Kuehn, Appellee                          Burgess participating.



       As stated in the Court’s opinion of this date, we find that the appeal should be dismissed
for want of prosecution. Therefore, we dismiss the appeal.
       We further order that the appellant, Anna Hulett, pay all costs of this appeal.


                                                       RENDERED JANUARY 28, 2015
                                                       BY ORDER OF THE COURT
                                                       JOSH R. MORRISS, III
                                                       CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk